DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach using the claimed combination of cellulose-type gelling agent with a polyacrylamide gelling agent in combination with Fenoldopam.  Further, the prior art does not contemplate the unexpectedly advantageous stability advantage from the combination.  The cited prior art does allude to a polyacrylamide gelling agent and potentially using a second gelling agent, which includes cellulose-type gelling agents.  However, none of the examples shown in the prior art use both.  In addition, Fenoldopam is also not taught with the claimed gelling agents.  There is no motivation to use both gelling agents and to substitute Fenoldopam among the many topical APIs that could be applied to the skin of a subject.  Thus, the instant claims cannot be properly rejected.  The following claims are allowed.
Claims 1-8, 10, 11, 13, 15, 17, 20, 22, 24, 27, 34, 36, and 40 are allowed.
	Claims 9, 12, 14, 16, 18, 19, 21, 23, 25, 26, 28-33, 35, and 37-39 are canceled.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information.
/JARED BARSKY/Primary Examiner, Art Unit 1628